TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 22, 2013



                                      NO. 03-13-00270-CV


                                  Anita Wyndham, Appellant

                                                 v.

                                     Paul Wyndham, Appellee




        APPEAL FROM 126TH DISTRICT COURT OF TRAVIS COUNTY
     BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE PEMBERTON




IT APPEARING to this Court that the appellant has neither paid, nor made arrangements to pay

for the clerk’s record; has not submitted a status report regarding this appeal, and, accordingly,

has failed to prosecute the appeal: IT IS THEREFORE considered, adjudged and ordered that

the appeal is dismissed for want of prosecution. IT IS FURTHER ordered that the appellant

pay all costs relating to this appeal both in this Court and the court below; and that this decision

be certified below for observance.